UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7257



STEVEN FITZGERALD SAUNDERS,

                                           Plaintiff - Appellant,

         versus

PHILIP MORRIS, INCORPORATED; R. J. REYNOLDS,
INCORPORATED; REPUBLIC TOBACCO,

                                          Defendants - Appellees,

         and

FRANKLIN FREEMAN; LYNN PHILLIPS;    JAMES B.
FRENCH; L. P. TOBACCO COMPANY,

                                                      Defendants.



                           No. 96-7540


STEVEN FITZGERALD SAUNDERS,

                                           Plaintiff - Appellant,

         versus


FRANKLIN FREEMAN; LYNN PHILLIPS; JAMES B.
FRENCH; PHILIP MORRIS, INCORPORATED; R. J.
REYNOLDS, INCORPORATED; REPUBLIC TOBACCO,
L. P. TOBACCO COMPANY,

                                          Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-96-446-5-F)

Submitted:   March 27, 1997               Decided:   April 2, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Steven Fitzgerald Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Steven F. Saunders appeals the district court's orders dis-

missing his 42 U.S.C. § 1983 (1994) complaint and dismissing the

Defendants that are private actors. The district court assessed a

filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th
Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the
case without prejudice when Appellant failed to comply with the fee

order. Finding no abuse of discretion, we affirm the district

court's order. We also affirm the district court order dismissing
the Defendants that are not state actors on the reasoning of the

district court. Saunders v. Philip Morris, Inc., Saunders v. Free-

man, No. CA-96-446-5-F (E.D.N.C. Aug. 2, 1996). We deny Saunders'

motions for production of documents and delay of judgment. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3